Jenkins, P. J.
The terms of the act creating the municipal court of Macon by which it is provided (Ga. L. 1913, p. 258, § 20) that “suits shall be filed in the clerk’s office of said court at least fifteen days before the first day of the term to which it is returnable,” and that all cases which on the call are marked in default shall be “ripe for trial *43and judgment,” have reference only to civil cases brought by ordinary petition, and do not pertain to attachment eases. Davis v. Williams, 148 Ga. 705 (98 S. E. 338). In such a case the provisions of section 15 of the act are applicable, by which it is provided that such a proceeding is to be returned and disposed of under the rules pertaining to the superior or justice’s courts, as the case may be. Thus, where a judgment by default in the sum of $300 was rendered at the first term against a non-resident defendant in attachment and against - the garnishee in attachment, the judge of the municipal court did not err in proceeding on his own motion, during the same term, to vacate and set them aside. The quoted provisions of section 20 of the act not being applicable, final judgment could not legally be rendered in such a case until the second term (Lambert Hoisting Engine Co. v. Bray. 117 Ga. 4, 43 S. E. 371), and then could be rendered only on proof being made. Fincher v. Stanley Electric Mfg. Co., 127 Ga. 362 (56 S. E. 440).
Decided March 11, 1920.
Certiorari; from Bibb superior court — Judge Mathews. May 21, 1919.
Feagin & Hancock, for plaintiff in error.
Miller & Jones, contra.

Judgment affirmed.


Stephens and Smith, JJ., concur.